DETAILED ACTION
Claims 1 through 13 originally filed 10 April 2020. Claims 1 through 13 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it exceeds 150 words.
Correction is required. See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).

The disclosure erroneously identifies reference character "14" with the "oscillator" on page 9 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "20" with the "modulator" on page 9 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "20" with the "oscillator" on page 8 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "31c" with the "fifth buried sublayer" on page 14 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "31d" with the "second buried sublayer" on page 14 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the (1) buffer layer on the semiconductor substrate as required by claim 9, and (2) three or more pair structures as required by claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 12, this claim requires "Wherein each of second sublayers of the plurality of pair structures is a p-type or n-type semiconductor." However, parent claim 1 already requires "The first sublayer, the second sublayer, and the third sublayer each consisting of semi-insulating InP." A semi-insulating semiconductor as required by claim 1 cannot be an n-type or p-type semiconductor as required by claim 12 because these are distinct and mutually exclusive materials. As such, it is not possible for any physical structure to conform to both of these limitations. As such, this claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, the requirement of claim 12 will be treated as superseding the semi-insulating requirement of claim 1 such that no layer is required to be semi-insulating when addressing claim 12.
Further, the examiner is unable to locate any disclosure in the original disclosure that corresponds to the features of claim 12. Any attempt to clarify the features of claim 12 may result in new matter because the original disclosure does not appear to identify how these claimed features could fit into that which is otherwise disclosed. In the event that support for the features of claim 12 is believed to exist within the original disclosure, please identify the relevant portions of the original disclosure believed to provide support for this claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 13 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires "The first sublayer, the second sublayer, and the third sublayer each consisting of semi-insulating InP" and "The second sublayer consisting of one or more layers selected from a group of InGaAs, InAlAs, InGaAlAs, InGaAsP, and InAlAsP." This produces two distinct requirements relating to the actual material of the second sublayer because InP is not one of the listed materials and the listed materials represent a list of alternatives rather than the definitely stated material of InP. Since there are conflicting requirements relating to the actual material of the second sublayer, this claim is deemed as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, these requirements will be interpreted as requiring that the second sublayer must be semi-insulating and that it is composed of one of InGaAs, InAlAs, InGaAlAs, InGaAsP, or InAlAsP.

Regarding claims 2 through 11 and 13, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Regarding claim 12, this claim depends from claim 1 and thereby requires "The first sublayer, the second sublayer, and the third sublayer each consisting of semi-insulating InP" and "The second sublayer consisting of one or more layers selected from a group of InGaAs, InAlAs, InGaAlAs, InGaAsP, and InAlAsP." This produces two distinct requirements relating to the actual material of the second sublayer because InP is not one of the listed materials and the listed materials represent a list of alternatives rather than the definitely stated material of InP. Since there are conflicting requirements relating to the actual material of the second sublayer, this claim is deemed as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, these requirements will be interpreted as requiring that first and third sublayers are composed of InP whereas the second sublayer is composed of one of InGaAs, InAlAs, InGaAlAs, InGaAsP, or InAlAsP.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 12, this claim requires "Wherein each of second sublayers of the plurality of pair structures is a p-type or n-type semiconductor." However, parent claim 1 already requires "The first sublayer, the second sublayer, and the third sublayer each consisting of semi-insulating InP." A semi-insulating semiconductor as required by claim 1 cannot be an n-type or p-type semiconductor as required by claim 12 because these are distinct and mutually exclusive materials. As such, it is not possible for any physical structure to conform to both of these limitations. As such, is of improper dependent form for failing to include all the limitations of the claim upon which it depends. For the remainder of this action, the requirement of claim 12 will be treated as superseding the semi-insulating requirement of claim 1 such that no layer is required to be semi-insulating when addressing claim 12.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 13 rejected under 35 U.S.C. 103 as being unpatentable over Bismuto et al. (Bismuto, US Pub. 2017/0373473) in view of Sakata (US Patent 5,847,415).

Regarding claim 1, Bismuto discloses, "A semiconductor substrate" (p. [0048] and Fig. 3a, pt. 25).  "A mesa-stripe portion including a multi-quantum well layer on the semiconductor substrate" (p. [0046], [0049], and Fig. 3a, pt. 22, where a QCL active region is inherently composed of multiple quantum wells).  "A buried layer consisting of a first portion and a second portion" (p. [0049] and Fig. 3a, pts. 24a, 24b, and 24c).  "The first portion covering one side of the mesa-stripe portion" (p. [0049] and Fig. 3a, pts. 22 and 24b).  "The second portion covering the other side of the mesa-stripe portion" (p. [0049] and Fig. 3a, pts. 22 and 24b).  "The first portion and the second portion covering a surface of the semiconductor substrate" (p. [0049] and Fig. 3a, pts. 24b and 25).  "An electrode configured to cause an electric current to flow through the mesa-stripe portion" (p. [0048] and Fig. 3a, pts. 23 and 26).  "The buried layer comprising, from the surface of the semiconductor substrate, a first sublayer, a second sublayer, and a third sublayer" (p. [0049] and Fig. 3a, pts. 24a, 24b, and 24c).  "The first sublayer… and the third sublayer each consisting of semi-insulating InP" (p. [0051] and Fig. 3a, pts. 24a and 24b).  "The first sublayer and the second sublayer forming a pair structure" (p. [0049] and Fig. 3a, pts. 24b and 24c).  "The second sublayer 
The combination of Bismuto and Sakata does not disclose, "[The second sublayer consisting of semi-insulating material]."  The examiner takes Official Notice of the fact that it was known in the art that an intrinsic layer in a current blocking structure may be made semi-insulating by doping it with iron or ruthenium so as to increase the resistance of that layer and thereby enhance the current blocking effect provided. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to render the second sublayer semi-insulating so as to improve the current blocking effect of that layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 2, Bismuto does not disclose, "Wherein the second sublayer is located above the top of the mesa-stripe portion."  Sakata discloses, "Wherein the second sublayer is 

Regarding claim 3, Bismuto discloses, "Wherein the first sublayer has a thickness equal or less than 5 µm" (Table Embodiment B and Fig. 3a, pt. 24b).  

Regarding claim 4, Bismuto discloses, "Wherein the second sublayer has a thickness equal or more than 5 nm" (Table Embodiment B and Fig. 3a, pt. 24c).  

Regarding claim 5, the combination of Bismuto and Sakata does not disclose, "Wherein the second sublayer is lattice-matched to the first sublayer."  The examiner takes Official Notice of the fact that it was known in the art to employ materials for adjacent layers in a semiconductor structure such that the layers are lattice matched so as to prevent the generation of lattice defects within the semiconductor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lattice match the first and second sublayers, since lattice matching these layers would reduce defects in the constituent structure.

Regarding claim 6, Bismuto discloses, "Wherein the first sublayer and the third sublayer are InP doped with Fe or Ru" (p. [0051] and Fig. 3a, pts. 24a and 24b).  

Regarding claim 7, Bismuto discloses, "Wherein the second sublayer includes no impurities which make the second sublayer a p-type or n-type semiconductor" (p. [0049] and Fig. 3a, pts. 24c).  

Regarding claim 8, the combination of Bismuto and Sakata does not disclose, "Wherein the second sublayer is doped with Ru."  The examiner takes Official Notice of the fact that it was known in the art that an intrinsic layer in a current blocking structure may be made semi-insulating by doping it with iron or ruthenium so as to increase the resistance of that layer and thereby enhance the current blocking effect provided. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope the second sublayer with ruthenium so as to render that layer semi-insulating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 9, the combination of Bismuto and Sakata does not disclose, "A buffer layer disposed on the semiconductor substrate."  The examiner takes Official Notice of the fact that it was known in the art to provide a buffer layer on a semiconductor substrate so as to reduce lattice mismatch between the substrate and the layers grown thereon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a buffer layer between the substrate and the subsequent laser device, since inclusion of such a buffer layer would allow for a greater material variation between substrate and device while preventing defects resulting from that variation.

Regarding claim 10, Bismuto discloses, "Wherein the pair structure comprises a plurality of pair structures" (p. [0049] and Fig. 3a, pts. 24a, 24b, and 24c).  

Regarding claim 11, Bismuto discloses, "Wherein each of second sublayers of the plurality of pair structures consists of one or more layers selected from a group of InGaAs, InAlAs, InGaAlAs, InGaAsP, and InAlAsP" (p. [0049] and Fig. 3a, pts. 24a, 24b, and 24c).  
The combination of Bismuto and Sakata does not disclose, "At least one of the second sublayers is different in composition from the rest of the second sublayers."  The examiner takes Official Notice of the fact that it was known in the art to vary the composition of a III-V material so as to achieve differing material properties dependent on the composition. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ different material compositions for different instances of the second sublayer so as to tailor each sublayer to the portion of the device in which the sublayer is formed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 13, Bismuto discloses, "Wherein the plurality of pair structures comprises three or more pair structures" (p. [0049] and Fig. 3a, pts. 24a, 24b, and 24c).  

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Bismuto.

Regarding claim 12, Sakata discloses, "A semiconductor substrate" (col. 8, lines 31-37 and Fig. 8F, pt. 31).  "A mesa-stripe portion including a multi-quantum well layer on the semiconductor substrate" (col. 8, lines 31-40 and Fig. 8F, pt. 33).  "A buried layer consisting of a first portion and a second portion" (col. 8, lines 48-63 and Fig. 8F, pts. 36, 37, 38, 39, 39a, and 40).  "The first portion covering one side of the mesa-stripe portion" (col. 8, lines 48-63 and Fig. 8F, pts. 33 and 36).  "The second portion covering the other side of the mesa-stripe portion" (col. 8, lines 48-63 and Fig. 8F, pts. 33 and 36).  "The first portion and the second portion covering a surface of the semiconductor substrate" (col. 8, lines 48-63 and Fig. 8F, pts. 31 and 36).  "An electrode configured to cause an electric current to flow through the mesa-stripe portion" (col. 9, lines 2-3 and Fig. 8F, pts. 44 and 45).  "The buried layer comprising, from the surface of the semiconductor substrate, a first sublayer, a second sublayer, and a third sublayer" (col. 8, lines 48-63 and Fig. 8F, pts. 37, 38, and 40).  "The first sublayer… and the third sublayer each consisting of… InP" (col. 8, lines 48-63 and Fig. 8F, pts. 37, 38, and 40).  "The first sublayer and the second sublayer forming a pair structure" (Fig. 8F, pts. 37 and 38).  "The second sublayer being located above the multi-quantum well layer from the surface of the semiconductor substrate" (Fig. 8F, pts. 33 and 38).  "Wherein the pair structure comprises a plurality of pair structures" (Fig. 8F, pts. 37, 38, 39, and 39a).  "Wherein each of second sublayers of the plurality of pair structures is a p-type or n-type semiconductor" (col. 8, lines 48-63 and Fig. 8F, pts. 38 and 39a).  "One of the second sublayers in a first pair structure of the plurality of pair structures is different in conductivity type from another of the second sublayers in a second pair structure adjacent to the first pair structure" (col. 8, lines 48-63 and Fig. 8F, pts. 38 and 39a).  Sakata does not disclose, "The second sublayer consisting of one or more layers selected from a group of InGaAs, InAlAs, InGaAlAs, InGaAsP, and InAlAsP."  Bismuto discloses, "The second sublayer consisting of one or more layers selected from a group .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An (US Patent 4,408,330) is cited for teaching adjustment of the level of layers adjacent to an active layer so as to prevent loss due to the presence of that layer.
Nakamura (US Pub. 2013/0336350) is cited for teaching the use of a thin, Ru-doped layer in a current blocking structure.
Kaida et al. (Kaida, US Pub. 2011/0090928) is cited for teaching the use of Ru-doped layers in a current blocking structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828